UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1875


JOSE ANGEL CONTRERAS; SANTOS ELMER            CONTRERAS-GUEVARA;
XIOMARA YESENIA CONTRERAS-GUEVARA,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 9, 2011                   Decided:   March 28, 2011


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Germaine Wright Sobral, MONTAGUT & SOBRAL, P.C., Falls Church,
Virginia, for Petitioners.       Tony West, Assistant Attorney
General, John S. Hogan, Senior Litigation Counsel, Aimee J.
Frederickson, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Angel Contreras (“Contreras”) and his children,

Petitioners      Santos    Elmer          Contreras-Guevara      (“Santos”)         and

Xiomara     Yesenia     Contreras-Guevara           (“Xiomara”),        natives     and

citizens of El Salvador, petition for review of orders of the

Board of Immigration Appeals (“Board”) dismissing their appeals

from the immigration judge’s order denying their applications

for asylum, withholding of removal and withholding under the

Convention Against Torture (“CAT”).                  We deny the petition for

review.

            The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                          8 U.S.C.

§ 1158(a) (2006).       It defines a refugee as a person unwilling or

unable to return to her native country “because of persecution

or   a   well-founded     fear   of       persecution     on   account     of     race,

religion, nationality, membership in a particular social group,

or   political    opinion.”           8    U.S.C.      § 1101(a)(42)(A)         (2006).

“Persecution     involves     the         infliction     or    threat     of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                   Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

                                            2
2006);    see     8   C.F.R.      §    1208.13(a)         (2010),       and    can       establish

refugee status based on past persecution in her native country

on account of a protected ground.                           8 C.F.R. § 1208.13(b)(1)

(2010).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”         Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).        Without      regard       to   past         persecution,         an       alien    can

establish     a     well-founded         fear   of        persecution         on    a    protected

ground.       Id.      The well-founded fear standard contains both a

subjective and an objective component.                            The objective element

requires a showing of specific, concrete facts that would lead a

reasonable      person      in    like    circumstances           to    fear        persecution.

Gandziami-Mickhou          v.    Gonzales,          445    F.3d    351,       353       (4th    Cir.

2006).        “The     subjective        component          can    be    met       through       the

presentation          of    candid,       credible,          and        sincere          testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some     basis      in    the   reality       of     the   circumstances            and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                      Li, 405 F.3d at 176 (internal

quotation marks and citations omitted).

              To establish eligibility for withholding of removal,

an alien must show a clear probability that, if she was removed

to her native country, her “life or freedom would be threatened”

on a protected ground.                 8 U.S.C. § 1231(b)(3)(A) (2006); see

                                                3
Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                      A “clear

probability” means that it is more likely than not that the

alien would be subject to persecution.                    INS v. Stevic, 467 U.S.

407, 429-30 (1984).        Unlike asylum, withholding of removal is

mandatory for anyone who establishes that their “life or freedom

would be threatened . . . because of [their] race, religion,

nationality,      membership    in   a       particular        social     group,    or

political opinion.”      8 U.S.C. § 1231(b)(3)(A) (2006).

            The   protected    ground        must    be    a   central    reason    for

being targeted for persecution.              A central reason is one that is

more than “‘incidental, tangential, superficial, or subordinate

to another reason for harm.’”            See Quinteros-Mendoza v. Holder,

556 F.3d 159, 164 (4th Cir. 2009) (quoting In re J-B-N-, 24 I. &

N. Dec. 208, 214 (BIA 2007)).

            A   determination   regarding           eligibility     for    asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                       INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                 Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                 Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation      of   the   INA   and       any    attendant      regulations.”

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                              This

                                         4
court    will       reverse             the       Board         only   if        “the    evidence     .    .   .

presented was so compelling that no reasonable factfinder could

fail    to        find       the    requisite               fear       of    persecution.”               Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

                  The        Petitioners                 argue          that            they     established

entitlement            to    relief          as    a    result         of    their        membership      in    a

particular social group and their political opinion.                                               The Board

has     defined             “persecution               on       account          of     membership        in   a

particular social group” within the meaning of the INA to mean

“persecution            that       is    directed           toward          an    individual       who    is   a

member       of    a     group      of        persons           all    of        whom    share    a   common,

immutable characteristic[,] . . . one that the members of the

group either cannot change, or should not be required to change

because      it     is       fundamental               to   their       individual             identities      or

consciences.”                Matter of Acosta, 19 I. & N. Dec. 211, 233-34

(BIA 1985), overruled on other grounds by Matter of Mogharrabi,

19 I. & N. Dec. 439 (BIA 1987).                                  Further, as detailed in In re

C-A-, 23 I. & N. Dec. 951, 960 (BIA 2006) and affirmed in In re

A-M-E    &    J-G-U-,          24       I.    &     N.      Dec.       69,       74-76    (BIA     2007),      in

addition to “immutability,” the Board requires that a particular

social group have:                  “(1) social visibility, meaning that members

possess characteristics . . . visible and recognizable by others

in the native country, . . . (2) be defined with sufficient

                                                            5
particularity        to    avoid       indeterminacy,        . .        .    and     (3)       not   be

defined     exclusively         by     the    fact    that       its    members        have      been

targeted for persecution[.]”                  Scatambuli v. Holder, 558 F.3d 53,

59   (1st   Cir.     2009)       (internal          citations      and           quotation      marks

omitted).

             After       reviewing      the     record,      we    conclude          substantial

evidence supports the finding that the Petitioners failed to

show   they       were     targeted      by     gang    members             on    account       of   a

protected     ground.           The    Petitioners      claimed             they    had    a    well-

founded     fear    of     persecution         based    on     their         membership         in   a

particular        social    group,      i.e.,       families      who        resist       extortion

from MS-13 or other gangs.                    They also claimed a well-founded

fear on account of a political opinion based on their resistance

to the gangs and the gangs’ extortion attempts.                                     In addition,

Xiomara     and    Santos       claimed       they    had    a    well-founded             fear      of

persecution        because       they    were       targeted      on        account       of    their

father’s resistance to the extortion attempts.                                   A person’s or a

group’s opposition to gangs and resistance to recruitment or

extortion     efforts           “are    all     amorphous         characteristics                that

neither     provide        an   adequate       benchmark         for        determining         group

membership,        nor     embody       concrete       traits          that       would     readily

identify      a     person        as     possessing          those           characteristics.”

Lizama v. Holder, 629 F.3d 440, 447 (4th Cir. 2011) (internal

quotation marks and citation omitted).                       Furthermore, substantial

                                                6
evidence   supports      the    finding       that       the    Petitioners      were     not

targeted on account of a political opinion.                          They failed to show

that they were targeted by the gangs for any reason other than

the   gangs’   desires    to    increase           their    own      coffers.     Finally,

substantial    evidence        supports       the        finding      that    Xiomara    and

Santos were not targeted on account of their relationship to

their father.     The record does not compel a finding that were it

not for their relationship to their father, the children would

not have been harassed.

           We further conclude that the immigration judge did not

err   by   declining      to     make     a        determination         regarding      past

persecution     because        the      judge           properly      ruled      that     the

Petitioners    failed     to     show     a       nexus     between      their    fear    of

persecution and a protected ground.

           We also conclude that the Petitioners failed to show

the Board or the immigration judge erred in disposing of their

claim under the CAT.           The record does not compel a finding that

any possible torture the Petitioners may face when they return

to El Salvador will be with the willful blindness, acquiescence

or instigation of the El Salvadorian government.                             See 8 C.F.R.

§ 1208.18(a) (2010).

           Accordingly,        we    deny         the    petition      for    review.      We

dispense   with    oral        argument       because          the    facts     and     legal



                                              7
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                8